Execution
PREPARED BY:                                                      )
)
Anderson, McCoy & Orta,
P.C.                                                      )
100 N. Broadway, Suite
2600                                                                )
Oklahoma City, Oklahoma
73102                                                                )
Attn: H. Anne Nicholson
)

Loan No. 35-8100147
)



 
 


ASSUMPTION AGREEMENT


This Assumption Agreement (“Assumption Agreement”) is made this _____ of
September, 2011, by U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF J.P. MORGAN CHASE COMMERCIAL MORTGAGE SECURITIES CORP.,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2005-LDP2 (“Noteholder”),
CALIFORNIA VALLEY ASSOCIATES, a New York limited partnership (“Borrower”),
STEPHEN B. CEJNER, an individual (“Original Guarantor”), NETREIT YUCCA VALLEY,
LLC, a Delaware limited liability company (“Assumptor”), and NETREIT, INC., a
Maryland corporation (“New Guarantor”).


RECITALS


A.
Noteholder’s predecessor in interest, Artesia Mortgage Capital Corporation, a
Delaware corporation (“Original Lender”), made a loan to Borrower in the
original principal amount of Three Million, Eight Hundred Fifty Thousand and
no/100 Dollars ($3,850,000.00) (“Loan”), under the terms and provisions set
forth in the following loan documents, all of which are dated as of February 21,
2005, unless otherwise noted:



 
1.
Fixed Rate Note (“Note”) in the original principal amount of the Loan, made by
Borrower and payable to Original Lender;



 
2.
Commercial Deed of Trust, Security Agreement, Fixture Filing Financing Statement
and Assignment of Rents, Leases, Income and Profits executed by Borrower
to Commonwealth Land Title Insurance Company, as trustee, for the benefit of
Original Lender which secures the Note and other obligations of Borrower (“Deed
of Trust”), and which Deed of Trust was recorded on March 24, 2005, as Document
No. 2005-0202686 with the San Bernardino County Recorder, State of  California
(“Official Records”), the Original Lender’s interest under which was assigned to
Noteholder by instruments recorded on December 27, 2005 as Document No.
2005-0977314, and on February 4, 2010 as Document No. 2010-0047374, in the
Official Records.  The land, improvements and other real property which are
subject to the Deed of Trust are hereinafter referred to as the “Property” and
the equipment, machinery and other personal property which are subject to the
Deed of Trust are hereinafter referred to as the “Collateral”;

 
 
1

--------------------------------------------------------------------------------

 

 
 
3.
Assignment of Leases and Rents executed by Borrower, which was recorded on March
24, 2005, as Document No. Document No. 2005-202687, with the Official Records,
the Original Lender’s interest under which was assigned to Noteholder by
instruments recorded on December 27, 2005 as Document No. 2005-0977314, and on
February 4, 2010 as Document No. 2010-0047374,  in the Official Records;



 
4.
Limited Recourse Obligations Guaranty executed by Original Guarantor
(“Guaranty”);



5.  
Environmental Indemnification Agreement executed by Borrower and Original
Guarantor (“Environmental Agreement”);



 
6.
Assignment and Subordination of Management Agreement, executed by Borrower and
The REMM Group;

 
 

 
7.
Reserve Agreement executed by Borrower (“Reserve Agreement”);



 
8.
UCC-1 Financing Statement filed on April 13, 2005, as Filing Number
200504130504029, with the New York Secretary of State   (“State UCC”).



The above documents and any other loan documents executed by Borrower,
including, in each case, any prior amendments thereto, together with this
Assumption Agreement are hereinafter collectively defined as the “Loan
Documents”.


B.
As of September 13, 2011:



The principal balance outstanding under the Note was $3,328,700.13;


 
1.
Accrued interest on the Note has been paid through September 10, 2011;



 
2.
The balance in the Impound for the payment of Taxes (as such terms are defined
in Section 1.04 of the Deed of Trust) was $68,951.50;



 
3.
The balance in the Impound for the payment of Insurance Premiums (as such terms
are defined in Section 1.04 of the Deed of Trust) was $70,218.00;



 
4.
The balance in the On-Going Replacement Reserve (as defined in Section 2.1 of
the Reserve Agreement) was $76,099.51;



 
5.
The balance in the TI & LC Reserve (as defined in Section 2.4 of the Reserve
Agreement) was $151,624.87;

 
 
2

--------------------------------------------------------------------------------

 

 
 
6.
There is no balance in the Immediate Repairs Reserve (as defined in Section 2.2
of the Reserve Agreement); and



7.           There is no balance in the Post-Closing Obligations Reserve (as
defined inSection 2.3 of the Reserve Agreement).


C.
Borrower has sold and conveyed the Property and the Collateral to Assumptor, or
is about to sell and convey the Property and the Collateral to Assumptor, and
both parties desire to obtain from Noteholder a waiver of any right Noteholder
may have under the Loan Documents to accelerate the Maturity Date of the Note by
virtue of such conveyance.



D.
Subject to the terms and conditions hereof, Noteholder is willing to consent to
the sale and conveyance of the Property and the Collateral, and to waive any
right of acceleration of the Maturity Date of the Note upon assumption by
Assumptor of all obligations of Borrower under the Loan Documents.



NOW THEREFORE, FOR VALUABLE CONSIDERATION, including, without limitation, the
mutual covenants and promises contained herein, the parties agree as follows:


 
1.
Incorporation. The foregoing recitals are incorporated herein by this reference.



 
2.
Assumption Fee. As consideration for Noteholder’s execution of this Assumption
Agreement and in addition to any other sums due hereunder, Borrower and
Assumptor agree to pay Noteholder or Noteholder’s servicer(s) (all as set forth
in the escrow instructions to be executed in connection with the closing of this
assumption) an assumption fee of $33,287.00 (representing 1% of the outstanding
balance of the Loan as of the date of this Assumption Agreement).



 
3.
Conditions Precedent. The following are conditions precedent to Noteholder’s
obligations under this Assumption Agreement:



 
a.
The irrevocable commitment of a successor to Commonwealth Land Title Insurance
Company (“Title Company”) to issue CLTA 110.5, CLTA 104.8 and CLTA 111.4 (or
local equivalent) endorsements to Title Company’s Title Policy No. 03205254,
dated March 24, 2005 (“Existing Title Policy”), in each case in form and
substance acceptable to Noteholder and without deletions or exceptions other
than as expressly approved by Noteholder in writing, or the irrevocable
commitment of a title company approved by Noteholder to issue a new policy
identical to Existing Title Policy, insuring Noteholder that the priority and
validity of the Deed of Trust has not been and will not be impaired by this
Assumption Agreement, the conveyance of the Property, or the transaction
contemplated hereby;

 
 
 
3

--------------------------------------------------------------------------------

 

 
 
b.
Receipt by Noteholder of a termination or waiver of that certain Profits
Participation and Right of First Offer Agreement and Assignment, originally
executed by and among Borrower and Downey Savings and Loan Association, a
California corporation (“Downey”), which shall be filed in the Official Records;



 
c.
Receipt and approval by Noteholder of: (i) the executed original of this
Assumption Agreement; (ii) an executed original of a Memorandum of Assumption
Agreement in the form attached hereto as EXHIBIT A and otherwise in form and
substance acceptable to Noteholder (“Memorandum of Assumption Agreement”); and
(iii) any other documents and agreements which are required pursuant to this
Assumption Agreement, in form and content acceptable to Noteholder;



 
d.
Recordation in the Official Records of the Memorandum of Assumption Agreement,
together with such other documents and agreements, if any, required pursuant to
this Assumption Agreement or which Noteholder has requested to be recorded or
filed;



 
e.
Delivery to Noteholder of UCC-1 Financing Statements in proper form for filing
in the appropriate jurisdictions as determined by Noteholder, which Assumptor
expressly authorizes Noteholder to file;



 
f.
Execution and delivery to Noteholder by New Guarantor of a Limited Recourse
Obligations Guaranty (“New Guaranty”) in favor of Noteholder and in form and
substance acceptable to Noteholder, pursuant to which New Guarantor irrevocably
guarantees payment for certain matters under the Note as more specifically set
forth in the New Guaranty;



 
g.
Execution and delivery to Noteholder by Assumptor and New Guarantor of
Environmental Indemnification Agreement (“New Environmental Agreement”) in favor
of Noteholder and in form and substance acceptable to Noteholder;



 
h.
Delivery to Noteholder of the organizational documents and evidence of good
standing of Assumptor, its constituent parties, and of New Guarantor, together
with such resolutions or certificates as Noteholder may require, in form and
content acceptable to Noteholder, authorizing the assumption of the Loan and
executed by the appropriate persons and/or entities on behalf of Assumptor and
New Guarantor;



 
i.
The representations and warranties contained herein are true and correct;

 
 
 
4

--------------------------------------------------------------------------------

 

 
 
j.
Receipt by Noteholder of evidence of insurance acceptable in all respects to
Noteholder, including certificates of insurance evidencing Assumptor’s casualty
insurance policy (ACORD 27) and comprehensive liability insurance policy (ACORD
25) with respect to the Property, each in form and amount satisfactory to
Noteholder, with the annual premium for same to be paid at closing;



 
k.
Receipt by Noteholder of a copy of the grant or warranty deed by which title to
the Property will be conveyed to Assumptor, and the purchase and sale agreement
documenting the sale of the Property to Assumptor;



 
l.
Receipt by Noteholder of an executed assignment of the purchaser’s interest in
the purchase and sale agreement for the Property from the purchaser named
therein to Assumptor;



 
m.
Receipt by Noteholder of an executed Form W-9 for Assumptor;



 
n.
Receipt by Noteholder of a copy of the new property management agreement for the
Property in form and substance, and with CHG Properties, Inc., a California
corporation (“Property Manager”), along with an executed assignment of
management agreement acceptable to Noteholder;



 
o.
Noteholder shall have received such opinions of special counsel to Noteholder as
may be required by Noteholder’s counsel or the Loan Documents, opining with
respect to the compliance of this Assumption Agreement, the transfer to
Assumptor, and the transactions referenced herein with the provisions of the
Internal Revenue Code as the same pertain to real estate mortgage investment
conduits;



 
p.
Noteholder shall have received opinions of counsel to Assumptor and New
Guarantor opining with respect to (i) the validity and enforceability of this
Assumption Agreement and the terms and provisions hereof, and any other
agreement executed in connection with the transactions contemplated hereby, (ii)
the authority of the Assumptor and New Guarantor (and any constituents thereof),
to execute and deliver this Assumption Agreement and perform their obligations
under the Note and other Loan Documents, which opinion may be provided by
in-house counsel to Assumptor and New Guarantor, and (iii) such other matters as
reasonably requested by the Noteholder;



 
q.
Payment of the assumption fee provided for in Section 2 above; and



 
r.
Borrower’s or Assumptor’s reimbursement to Noteholder of Noteholder’s costs
and  expenses incurred in connection with this Assumption Agreement and the
transactions contemplated hereby, including, without limitation, title insurance
costs, escrow and recording fees, attorneys’ fees, appraisal, engineers’ and
inspection fees and documentation costs and charges, whether such services are
furnished by Noteholder’s employees, agents or independent contractors.

 
 
5

--------------------------------------------------------------------------------

 

 
 
4.
Effective Date.  The effective date of this Assumption Agreement shall be the
date the Memorandum of Assumption Agreement is recorded in the Official Records
(“Effective Date”).



 
5.
Assumption.  Assumptor hereby assumes and agrees to pay when due all sums due or
to become due or owing under the Note, the Deed of Trust and the other Loan
Documents and shall hereafter faithfully perform all of Borrower’s obligations
under and be bound by all of the provisions of the Loan Documents and assumes
all liabilities of Borrower under the Loan Documents as if Assumptor were an
original signatory thereto.  The execution of this Assumption Agreement by
Assumptor shall be deemed its execution of the Note, the Deed of Trust and the
other Loan Documents.



 
6.
Partial Release of Borrower; Release of Noteholder.  Noteholder hereby releases
(on the Effective Date) Borrower from liability under the Loan Documents other
than this Assumption Agreement; provided however, that the parties hereby
acknowledge and agree that Borrower is expressly not released from and nothing
contained herein is intended to limit, impair, terminate or revoke, any of
Borrower’s obligations with respect to the matters set forth in Section 10 of
the Note, to the extent the same arise out of or in connection with any act or
omission occurring on or before the Effective Date (the “Retained Obligations”),
and that such obligations shall continue in full force and effect in accordance
with the terms and provisions thereof and hereof.  Borrower’s obligations under
the Loan Documents with respect to the Retained Obligations shall not be
discharged or reduced by any extension, amendment, renewal or modification to,
the Note, the Deed of Trust or any other Loan Documents, including, without
limitation, changes to the terms of repayment thereof, modifications, extensions
or renewals of repayment dates, releases or subordinations of security in whole
or in part, changes in the interest rate or advances of additional funds by
Noteholder in its discretion for purposes related to those set forth in the Loan
Documents.  Each of Borrower, Original Guarantor, Assumptor and New Guarantor
hereby fully releases (on the Effective Date) Noteholder and any servicer(s) of
the Loan from any liability of any kind arising out of or in connection with the
Loan or the Loan Documents other than this Assumption Agreement. Each of
Borrower, Original Guarantor, Assumptor and New Guarantor after consultation
with its respective attorney, hereby expressly waives the benefits of the
provisions of applicable law, if any, which provides to the effect that:

 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release which,
if known by him or her, must have materially affected his or her settlement with
the debtor.”
 
 
6

--------------------------------------------------------------------------------

 
 
From time to time without first requiring performance on the part of Assumptor,
Noteholder may look to and require performance by Borrower of all Retained
Obligations.  Borrower waives all presentments, demands for performance, notices
of nonperformance, protests, notices of protest and notices of dishonor of all
or any part of the indebtedness now existing or hereafter arising under the Loan
Documents.
 


 
7.
Confirmation of Guaranty; Partial Release of Original Guarantor.  Nothing
contained herein is intended to limit, impair, terminate or revoke Original
Guarantor’s obligations under the Guaranty and Environmental Agreement to the
extent the same arise out of or in connection with any act or omission occurring
on or before the Effective Date and such obligations shall continue in full
force and effect in accordance with the terms and provisions of the Guaranty and
Environmental Agreement; provided, however, Noteholder hereby releases Original
Guarantor from its obligations under the Guaranty and Environmental Agreement to
the extent the same arise out of or in connection with any act or omission
occurring after the Effective Date.



 
8.
Post-Closing Obligation Regarding Parking Lot Repair.  Assumptor covenants and
agrees that it will, within 180 days of the Effective Date, repair or cause to
have repaired, in a good and workmanlike manner, fifty percent (50%) of the
parking lot at the Property (“Parking Lot Repairs”).  The Parking Lot Repairs
shall include repairs to the existing cracks and sealing the parking lot, as
further described in the Property Condition Report dated June 11, 2011, issued
by Partners Engineering & Science to Assumptor.  Assumptor further covenants and
agrees that should the Parking Lot Repairs not be repaired as provided herein,
that an immediate Event of Default shall have occurred, and that Noteholder
shall have all remedies available to it under the terms of the Loan Documents,
including but not limited to the immediate right to accrue interest on the Loan
at the Default Interest Rate.



 
9.
Post-Closing Obligation Regarding Other Deferred Maintenance.    Assumptor
further covenants and agrees that it will, within 90 days of the Effective Date,
repair or cause to have repaired, in a good and workmanlike manner, all items
listed as deferred maintenance on that certain Standard Inspection Form dated
June 7, 2011, issued by Strategic Asset Services, LLC (the “Deferred
Maintenance”).  Assumptor further covenants and agrees that should such items of
Deferred Maintenance not be repaired as provided herein, that an immediate Event
of Default shall have occurred, and that Noteholder shall have all remedies
available to it under the terms of the Loan Documents, including but not limited
to the immediate right to accrue interest on the Loan at the Default Interest
Rate.

 
 
7

--------------------------------------------------------------------------------

 

 
 
10.
Amendment to Deed of Trust.  Section 1.15(h) of the Deed of Trust is hereby
deleted.



 
11.
Amendments to Reserve Agreement. The Reserve Agreement is hereby amended as
follows:



 
a.
Defined Terms:  The following terms are inserted in Section 1.1 of the
Reserve Agreement in the correct alphabetical order:



 
“Second Vons Non-Renewal Event” shall have the meaning given suchterm in Section
2.4(c)(i).



 
“Second Vons Non-Renewal Sweep Deposit” shall have the meaninggiven such term in
Section 2.4(c).



 
“Second Vons Non-Renewal Sweep Release Criteria” shall have themeaning given
such term in Section 2.4(c)(ii).



 
b.
Tenant Improvements and Leasing Commissions Reserve.  The following
language is inserted as Section 2.4(c)
to the Reserve Agreement, and the
remaining paragraphs shall be renumbered accordingly.



 
“(c)
Second Vons Lease Non-Renewal Sweep.  In addition to the foregoing Subsections
2.4(a)-(b) above, if the Second Vons Non-Renewal Event occurs, then (y) on the
first date that a Monthly Payment is due under the Note after the occurrence of
the Second Vons Non-Renewal Event (concurrently with and in addition to the
Monthly Payment due under the Note), Borrower shall deposit with Lender an
amount, to be held in the TI & LC Reserve, equal to the Free Cash Flow of the
Property (each a “Second Vons Non-Renewal Sweep Deposit”) and Borrower shall
continue making Second Vons Non-Renewal Sweep Deposits on each date that a
Monthly Payment is due under the Note thereafter for the subsequent seventeen
(17) consecutive months (i.e., for a total of eighteen (18) Second Vons
Non-Renewal Sweep Deposits). The Borrower’s foregoing obligations to make
deposits to the TI & LC Reserve pursuant to this Section 2.4(c) shall in no
manner affect the Borrower’s obligation to make any other deposits under this
Agreement or to pay any other amounts due under the Loan Documents.



 
(i)
As used herein, the term “Second Vons Non-Renewal Event” shall mean the
occurrence of the following: Vons does not exercise its option to extend the
term of the Vons Lease at least five (5) years on or before August 19, 2014
(i.e., the date that is eighteen (18) months prior to the expiration of the Vons
Lease).

 
 
 
8

--------------------------------------------------------------------------------

 

 
 
(ii)
Notwithstanding the foregoing, no further Vons Non-Renewal Sweep Deposits shall
be required and the Borrower shall be entitled to a release of any remaining TI
& LC Funds attributable to Second Vons Non-Renewal Sweep Deposits upon the
satisfaction of the following (the “Second Vons Non-Renewal Sweep Release
Criteria”):



 
1.
Either:



A.           (w) Vons renews or extends the Vons Lease for a lease term of at
least five (5) years beginning on or after March 1, 2016, with an annual rental
rate during such five (5) year term of at least the annual rental rate, as
determined by Lender, due under the Vons Lease during the last lease year of the
Vons Lease, (x) Lender has received complete copy(ies) of the executed
document(s) by which Vons renews/extends the Vons Lease, (y) completion of any
Tenant Improvements and payment of the costs therefor, and payment of any
leasing commissions in connection with the Vons Lease and the renewal/extension
thereof, or if applicable, a certification from the Borrower to Lender that
there are no Tenant Improvements costs or leasing commissions to be paid by
Borrower in connection with the Vons Lease and the renewal/extension thereof,
and (z) Lender has received from Vons a then current estoppel certificate (in
form and substance acceptable to Lender) confirming, without limitation, (a)
that Vons has no offsets or defenses under the Vons Lease and the
renewal/extension thereof, (b) that Vons is then paying rent, (c) that Vons is
in physical occupancy and open for business at the Vons Premises and (d) that
there are no outstanding conditions remaining to be satisfied by Borrower under
the Vons Lease and the renewal/extension thereof; or;


B. (x) Borrower enters into Replacement Lease(s) for the entire Vons Premises
with tenant(s) approved by Lender, and each such Replacement Lease has a lease
term of at least five (5) years beginning on or after March 1, 2016, with an
annual rental rate during such five (5) year term of at least the annual rental
rate, as determined by Lender, due under the Vons Lease during the last lease
year of the Vons Lease, (y) completion of any Tenant Improvements and payment of
the costs therefor and payment of any leasing commissions in connection with
such Replacement Lease(s), or if applicable, a certification from the Borrower
to Lender that there are no Tenant Improvements costs or leasing commissions to
be paid by Borrower in connection with such Replacement Lease(s), and (z) Lender
has received from the tenant(s) under such Replacement Lease(s) a then current
estoppel certificate (in form and substance acceptable to Lender) confirming,
without limitation, (a) that such tenant(s) has no offsets or defenses under its
lease, (b) that such tenant(s) is paying rent (Le., at least one (1) month’s
rent in accordance with the terms of its lease), (c) that such tenant(s) is in
physical occupancy and open for business at the Vons Premises, and (d) that
there are no outstanding conditions remaining to be satisfied by Borrower under
such Replacement Lease(s);
 
 
 
9

--------------------------------------------------------------------------------

 


 
2.
Borrower shall have provided Lender with documentation and evidence needed or
requested by Lender to make the determination of whether the conditions
described in this Subsection 2.4(c)(ii) have been fully satisfied, or to make
any determinations to be made by Lender pursuant to this Subsection 2.4(c)(ii);



 
3.
No Event of Default under this Agreement or under the Note, Security Instrument
or any of the other Loan Documents has occurred and is continuing and no event
or condition exists which, but for the passage of time and/or the giving of
notice, would result in an Event of Default under this Agreement or under the
Note, Security Instrument or any of the other Loan Documents; and



 
4.
Borrower shall have paid all of Lender’s fees and expenses (including without
limitation, reasonable attorneys’ fees) in connection with Lender’s review and
determination of the matters referred to in this Subsection 2.4(c)(ii).



 
(iii)
The Borrower’s satisfaction of the Second Vons Non-Renewal Sweep Release
Criteria shall in no manner affect the Borrower’s obligation to make any other
deposits under this Agreement or to pay any other amounts due under the Loan
Documents.”



 
12.
Representations and Warranties.



 
a.
Assignment.  Borrower and Assumptor each hereby represents and warrants to
Noteholder that Borrower has irrevocably and unconditionally transferred and
assigned to Assumptor all of Borrower’s right, title and interest in and to:



 
i.
The Property and the Collateral;



 
ii.
The Loan Documents;



 
iii.
All leases related to the Property or the Collateral;

 
 
 
10

--------------------------------------------------------------------------------

 

 
 
iv.
All rights as named insured under all casualty and liability insurance policies
(and all endorsements in connection therewith) relating to the Property or the
Collateral (unless, but only to the extent that, Assumptor is obtaining its own
such insurance policies);



 
v.
All reciprocal easement agreements, operating agreements, and declarations of
conditions, covenants and restrictions related to the Property;



 
vi.
All prepaid rents and security deposits, if any, held by Borrower in connection
with leases of any part of the Property or the Collateral; and



 
vii.
All funds, if any, deposited in impound accounts held by or for the benefit of
Noteholder pursuant to the terms of the Loan Documents.



Borrower and Assumptor each hereby further represents and warrants to Noteholder
that no consent to the transfer of the Property and the Collateral to Assumptor
is required under any agreement to which Borrower or Assumptor is a party,
including, without limitation, under any lease, operating agreement, mortgage or
security instrument (other than the Loan Documents), or if such consent is
required, that the parties have obtained all such consents.


 
b.
No Defaults. Assumptor and Borrower each hereby represents and warrants, to the
best of its respective knowledge, that no default, event of default, breach or
failure of condition has occurred, or would exist with notice or the lapse of
time or both, under any of the Loan Documents, as modified by this Assumption
Agreement, and all representations and warranties herein and in the other Loan
Documents are true and correct.



 
c.
Loan Documents. Assumptor represents and warrants to Noteholder that Assumptor
has actual knowledge of all terms and conditions of the Loan Documents, and
agrees that Noteholder has no obligation or duty to provide any information to
Assumptor regarding the terms and conditions of the Loan Documents.  Assumptor
further agrees that all representations, agreements and warranties in the Loan
Documents regarding Borrower, its status, authority, financial condition and
business shall, from the Effective Date forward, apply to Assumptor, as though
Assumptor were the borrower originally named in the Loan Documents.  Assumptor
further understands and acknowledges that, except as expressly provided in a
writing executed by Noteholder, Noteholder has not waived any right of
Noteholder or obligation of Borrower or Assumptor under the Loan Documents and
Noteholder has not agreed to any modification of any provision of any Loan
Document or to any extension of the Loan.

 
 
 
11

--------------------------------------------------------------------------------

 

 
 
d.
Financial Statements. Assumptor represents and warrants to Noteholder that the
financial statements of Assumptor, of each member of Assumptor and of each New
Guarantor, if any, previously delivered to Noteholder by or on behalf of
Assumptor or New Guarantor: (i) are materially complete and correct; (ii)
present fairly the financial condition of each of such parties; and (iii) have
been prepared in accordance with generally accepted accounting principles
consistently applied or other accounting standards approved by
Noteholder.  Assumptor further represents and warrants to Noteholder that, since
the date of such financial statements, there has been no material adverse change
in the financial condition of any of such parties, nor have any assets or
properties reflected on such financial statements been sold, transferred,
assigned, mortgaged, pledged or encumbered except as previously disclosed in
writing by Assumptor to Noteholder and approved in writing by Noteholder.



 
e.
Reports. Assumptor represents and warrants to Noteholder that all reports,
documents, instruments and information delivered to Noteholder in connection
with Assumptor’s assumption of the Loan: (i) are correct and sufficiently
complete to give Noteholder accurate knowledge of their subject matter; and (ii)
do not contain any misrepresentation of a material fact or omission of a
material fact which omission makes the provided information misleading.



 
f.
Assumptor Location.  Assumptor represents and warrants that its chief executive
office (or principal residence, if applicable) is located at the following
address: 1282 Pacific Oaks Place, Escondido, California 92029. Assumptor
represents and warrants that its state of formation is Delaware.  All
organizational documents of Assumptor delivered to Noteholder are complete and
accurate in every respect.  Assumptor’s legal name is exactly as shown on page
one of this Assumption Agreement.  Assumptor shall not change Assumptor’s name
or, as applicable, Assumptor’s chief executive office, Assumptor’s principal
residence or the jurisdiction in which Assumptor is organized, without giving
Noteholder at least 30 days’ prior written notice.



 
g.
No Adverse Change. Assumptor and New Guarantor represent and warrant to
Noteholder that since the date of the financial statements for Assumptor and New
Guarantor submitted by Assumptor in connection with its application to assume
the Loan, there has occurred no adverse change in the financial condition of
Assumptor or New Guarantor.



 
h.
No Pledge of Equity Interests.  Assumptor and New Guarantor represent and
warrant to Noteholder that no equity interest in Assumptor or an entity that,
directly or indirectly, owns an equity interest in Assumptor has been pledged,
hypothecated or otherwise encumbered as security for any obligation, and that no
portion of the capital contributed to Assumptor, directly or indirectly, in
connection with Assumptor’s acquisition of the Property consists of borrowed
funds.

 
 
 
12

--------------------------------------------------------------------------------

 

 
i.  
Embargoed Person.  Assumptor and New Guarantor represent and warrant that none
of the funds or other assets of Assumptor or New Guarantor constitute property
of, or are beneficially owned, directly or indirectly, by any person, entity or
government subject to trade restrictions under U.S. law, including but not
limited to, the USA PATRIOT Act (including the anti-terrorism provisions
thereof), the International Economic Powers Act, 50 U.S.C. §§ 1701, et. seq.,
the Trading with the Enemy Act, 50 U.S.C. App. 1 et. seq., and any Executive
Orders or regulations promulgated thereunder, including those related to
Specially Designated Nationals and Specially Designated Global Terrorists
(“Embargoed Person”) and further warrant and represent that no Embargoed Person
has any interest of any nature whatsoever in Assumptor or New Guarantor with the
result that the investment in Assumptor (whether directly or indirectly) is
prohibited by law.



 
13.
Waiver of Acceleration.  Noteholder hereby consents to the sale and conveyance
of the Property and Collateral and agrees that it shall not exercise its right
to cause all sums secured by the Deed of Trust to become immediately due and
payable because of the conveyance of the Property and the Collateral from
Borrower to Assumptor; provided, however, Noteholder reserves its right under
the terms of the Deed of Trust or any other Loan Document to accelerate all
principal and interest in the event of any subsequent sale, transfer,
encumbrance or other conveyance of the Property, the Collateral or any interest
in Assumptor, except as permitted by the Loan Documents.



 
14.
Hazardous Materials; CCP Section 726.5; Section 736.  Without in any way
limiting any other provision of this Assumption Agreement, Assumptor and
Borrower expressly reaffirm as of the date hereof, and Assumptor, to the best of
its knowledge, reaffirms continuing hereafter:  (a) each and every
representation and warranty in the Loan Documents respecting “Hazardous
Materials”; and (b) each and every covenant and indemnity in the Loan Documents
respecting “Hazardous Materials”.  In addition, Assumptor, Borrower and
Noteholder agree that: (i) this Section is intended as Noteholder’s written
request for information (and Assumptor’s and Borrower’s response) concerning the
environmental condition of the real property security under the terms of
California Code of Civil Procedure Section 726.5; and (ii) each representation
and/or covenant in this Assumption Agreement or any other Loan Document
(together with any indemnity applicable to a breach of any such representation
and/or covenant) with respect to the environmental condition of the real
property security is intended by Noteholder, Assumptor and Borrower to be an
“environmental provision” for purposes of California Code of Civil Procedure
Section 736.

 
 
13

--------------------------------------------------------------------------------

 

 
 
15.
Multiple Parties.  If more than one person or entity has signed this Assumption
Agreement as Assumptor or Borrower, then all references in this Assumption
Agreement to Assumptor or Borrower shall mean each and all of the persons so
signing, as applicable.  The liability of all persons and entities signing shall
be joint and several with all others similarly liable.



 
16.
Confirmation of Security Interest.  Nothing contained herein shall affect or be
construed to affect any lien, charge or encumbrance created by any Loan Document
or the priority of that lien, charge or encumbrance.  All assignments and
transfers by Borrower to Assumptor are subject to any security interest(s) held
by Noteholder.



 
17.
Notices.  All notices to be given to Assumptor pursuant to the Loan Documents
shall be addressed as follows:



NetREIT Yucca Valley, LLC
1282 Pacific Oaks Place
Escondido, CA  92029
Attn: Ken Elsberry
Telephone: 760-471-8536
Telecopy: 760-471-0399


 
18.
Integration; Interpretation.  The Loan Documents, including this Assumption
Agreement, contain or expressly incorporate by reference the entire agreement of
the parties with respect to the matters contemplated herein and supersede all
prior negotiations.  The Loan Documents shall not be modified except by written
instrument executed by Noteholder and Assumptor.  Any reference in any of the
Loan Documents to the property or the Collateral shall include all or any parts
of the Property or the Collateral.



 
19.
Successors and Assigns.  This Assumption Agreement is binding upon and shall
inure to the benefit of the heirs, successors and assigns of the parties but
subject to all prohibitions of transfers contained in any Loan Document.



 
20.
Attorneys’ Fees; Enforcement.  If any attorney is engaged by Noteholder to
enforce,  construe or defend any provision of this Assumption Agreement, or as a
consequence of any default under or breach of this Assumption Agreement, with or
without the filing of any legal action or proceeding, Assumptor shall pay to
Noteholder, upon demand, the amount of all attorneys’ fees and costs reasonably
incurred by Noteholder in connection therewith, together with interest thereon
from the date of such demand at the rate of interest applicable to the principal
balance of the Note as specified therein.

 
 
14

--------------------------------------------------------------------------------

 
 

 
 
21.
Right of Transfer of Property.  The parties acknowledge that Section 1.15 of the
Deed of Trust provides that Noteholder may consent to the voluntary sale or
exchange of all of the Property, subject, however, to the terms and conditions
set forth therein.  The parties agree that this Assumption Agreement and the
actions to be taken as contemplated herein shall constitute one such consent.



 
22.
Miscellaneous.



 
a.
This Assumption Agreement shall be governed and interpreted in accordance with
the laws of the jurisdiction(s) specified in the other Loan Documents as
governing the other Loan Documents.  In any action brought or arising out of
this Assumption Agreement, Borrower and Assumptor, and general partners, members
and joint venturers of them, hereby consent to the jurisdiction of any state or
federal court having proper venue as specified in the other Loan Documents and
also consent to the service of process by any means authorized by the law of
such jurisdiction(s).  Except as expressly provided otherwise herein, all terms
used herein shall have the meaning given to them in the Loan Documents.  Time is
of the essence of each term of the Loan Documents, including this Assumption
Agreement.  If any provision of this Assumption Agreement or any of the other
Loan Documents shall be determined by a court of competent jurisdiction to be
invalid, illegal or unenforceable, that portion shall be deemed severed
therefrom and the remaining parts shall remain in full force as though the
invalid, illegal, or unenforceable portion had not been a part thereof.



 
b.
Notwithstanding anything to the contrary herein, this Agreement is subject to
the provisions of Section 10 of the Note as if such provisions were set forth at
length herein.



 
23.
Counterparts.  This Assumption Agreement may be executed in any number of
counterparts, each of which when executed and delivered will be deemed an
original and all of which taken together will be deemed to be one and the same
instrument.



[SIGNATURE PAGES FOLLOW]

 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Noteholder, Assumptor, New Guarantor, Borrower, and Original
Guarantor have caused this Assumption Agreement to be duly executed as of the
date first above written.


NOTEHOLDER:


U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF J.P.
MORGAN CHASE COMMERCIAL MORTGAGE SECURITIES CORP., COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, SERIES 2005-LDP2
 
By:
Wells Fargo Bank, National Association, in its capacity as Master Servicer



 
By:
_________________________

Name: ___________________
Title: ____________________






 
 

--------------------------------------------------------------------------------

 



Signature Page to Assumption Agreement
S-1


 
 

--------------------------------------------------------------------------------

 

ASSUMPTOR:


 
NETREIT YUCCA VALLEY, LLC, a Delaware limited liability company



 
By:
NetREIT, Inc., a Maryland corporation,
its Managing Member





 
By:
 

 
Name:
   

 
Title:
 







NEW GUARANTOR:


NETREIT, INC., a Maryland corporation




By:                                                                
Name:           
Title:                                           








 
 





Signature Page to Assumption Agreement
S-2


 
 

--------------------------------------------------------------------------------

 

BORROWER:


 
CALIFORNIA VALLEY ASSOCIATES, a New York limited partnership



By:           Managers, Inc., a Pennsylvania corporation,its General Partner


By:  ______________________________
Name: ________________
Title: _________________






ORIGINAL GUARANTOR:






_______________________________________
STEPHEN B. CEJNER, an individual



































Signature Page to Assumption Agreement
S-3


 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT OF NOTEHOLDER


STATE OF CALIFORNIA
)

)  ss
COUNTY OF ALAMEDA
)



On ___________, 2011, before me, __________________________, the undersigned
Notary Public in and for said County and State, personally appeared
_____________________, who proved to me on the basis of satisfactory evidence to
be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.
______________________________________
Notary Public
My Commission Expires:
______________________________

Signature Page to Assumption Agreement
S-4


 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT OF ASSUMPTOR


STATE OF
CALIFORNIA                                                                )
)  ss
COUNTY OF
_________________                                                                )


On ___________ before me, __________________________, the undersigned Notary
Public in and for said County and State, personally appeared
_________________________, who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.
______________________________________
Notary Public
My Commission Expires:


______________________________


ACKNOWLEDGMENT OF NEW GUARANTOR


STATE OF
CALIFORNIA                                                                )
)  ss
COUNTY OF
_________________                                                                )


On ___________ before me, __________________________, the undersigned Notary
Public in and for said County and State, personally appeared
_________________________, who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.
______________________________________
Notary Public
My Commission Expires:


______________________________



Signature Page to Assumption Agreement
S-5


 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT OF BORROWER


STATE OF
CALIFORNIA                                                                )
)  ss
COUNTY OF
_________________                                                                )


On ___________ before me, __________________________, the undersigned Notary
Public in and for said County and State, personally appeared
_________________________, who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.
______________________________________
Notary Public
My Commission Expires:


______________________________


ACKNOWLEDGMENT OF ORIGINAL GUARANTOR


STATE OF
CALIFORNIA                                                                )
)  ss
COUNTY OF
_________________                                                                )


On ___________ before me, __________________________, the undersigned Notary
Public in and for said County and State, personally appeared
_________________________, who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.
______________________________________
Notary Public
My Commission Expires:


______________________________



Signature Page to Assumption Agreement
S-6


 
 

--------------------------------------------------------------------------------

 



EXHIBIT A
TO ASSUMPTION AGREEMENT
PREPARED BY AND                                                      )
WHEN RECORDED MAIL TO:                                                      )
)
Anderson, McCoy & Orta,
P.C.                                                      )
100 N. Broadway, Suite
2600                                                                )
Oklahoma City, Oklahoma
73102                                                                )
Attn: H. Anne Nicholson                                                      )
Loan No.
35-8100147                                                                )


MEMORANDUM OF ASSUMPTION AGREEMENT


California Valley Associates, a New York limited partnership, with a mailing
address at  1150 First Avenue Ste. 920, King of Prussia, PA 19406 (“Borrower”),
Stephen B. Cejner, an individual, with a mailing address at 530 Riverside Drive,
Ormond Beach, Florida  32176  (“Original Guarantor”), NetREIT Yucca Valley, LLC,
a Delaware limited liability company,  with a mailing address at 1282 Pacific
Oaks Place, Escondido, CA  92029 (“Assumptor”), NetREIT, Inc., a Maryland
corporation, with a mailing address at  1282 Pacific Oaks Place, Escondido,
CA  92029 (“New Guarantor”), and U.S. Bank National Association, as  trustee for
the registered holders of JP Morgan Chase Commercial Mortgage Securities Corp.,
Commercial Mortgage Pass-Through Certificates, Series 2005-LDP2, with a mailing
address c/o Wells Fargo Bank, N. A., Commercial Mortgage Servicing, 1901
Harrison Street, 2nd Floor, Oakland, California 94612 (“Noteholder”), are
parties to that certain ASSUMPTION AGREEMENT dated of even date herewith
(“Assumption Agreement”).  The undersigned parties agree that all obligations
under that certain Fixed Rate Note (“Note”) dated February 21, 2005, in the
original principal amount of Three Million, Eight Hundred Fifty Thousand and
no/100 Dollars ($3,850,000.00), secured by that certain Commercial Deed of
Trust, Security Agreement, Fixture Filing Financing Statement and Assignment of
Rents, Leases, Income and Profits executed by Borrower and recorded on March 24,
2005, as Document No. 2005-0202686 with the San Bernardino County Recorder,
State of California (“Official Records”), the Original Lender’s interest under
which was assigned to Noteholder by instruments recorded on December 27, 2005 as
Document No. 2005-0977314, and on February 4, 2010 as Document No. 2010-0047374,
in said Official Records; that certain Assignment of Leases and Rents executed
by Borrower, which was recorded on March 24, 2005, as Document No. 2005-202687,
with said Official Records, the Original Lender’s interest under which was
assigned to Noteholder by instruments recorded on December 27, 2005 as Document
No. 2005-0977314, and on February 4, 2010 as Document No. 2010-0047374, in said
Official Records; and all other Loan Documents (as defined in the Assumption
Agreement) securing the real property described on EXHIBIT A, have been assumed
by Assumptor upon the terms and conditions set forth in the Assumption
Agreement.  The Assumption Agreement is by this reference incorporated herein
and made a part hereof.  This Memorandum of Assumption Agreement may be executed
in any number of counterparts, each of which when executed and delivered will be
deemed an original and all of which taken together will be deemed to be one and
the same instrument.
Dated:  September ___, 2011

Exh. A-1


 
 

--------------------------------------------------------------------------------

 
